Exhibit 10.49

WARNER MUSIC GROUP CORP.

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

THIS DIRECTOR RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), is made,
effective as of the              day of             , 200   (hereinafter the
“Date of Grant”), between Warner Music Group Corp., a Delaware corporation, (the
“Company”), and [Insert Name] (the “Director”).

R E C I T A L S:

WHEREAS, the Company has adopted the Warner Music Group Corp. 2005 Omnibus Award
Plan (the “Plan”), pursuant to which awards of restricted shares of the
Company’s Common Stock may be granted to persons including members of the Board
of Directors of the Company (the “Board”); and

WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to grant the restricted stock award provided for
herein (the “Restricted Stock Award”) to the Director in connection with the
Director’s services to the Company, such grant to be subject to the terms set
forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Board shall have final authority
to interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
the Director and his legal representative in respect of any questions arising
under the Plan or this Agreement.

2. Grant of Restricted Stock Award. The Company hereby grants on the Date of
Grant to the Director a Restricted Stock Award consisting of            shares
of Common Stock (hereinafter called the “Restricted Shares”), on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.
The Restricted Shares shall vest in accordance with Section 3(a) hereof.

3. Terms and Conditions.

(a) Vesting. Except as otherwise provided in the Plan and this Agreement, and
contingent upon the Director’s continued membership on the Board, one hundred
percent (100%) of the Restricted Shares shall vest and become non-forfeitable on
the first anniversary of the Award Date (such anniversary, the “Vesting Date”).
The “Award Date” shall be                     , 200   [Insert date of prior
Annual Meeting].



--------------------------------------------------------------------------------

(b) Taxes. The Director shall pay to the Company promptly upon request, and in
any event at the time the Director recognizes taxable income in respect of the
Restricted Stock Award, an amount equal to the taxes, if any, the Company
determines it is required to withhold under applicable tax laws with respect to
the Restricted Shares. Such payment shall be made in the form of cash. The
Director may, but shall not be required to, make an election pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”) to
realize taxable income in respect of the grant of the Restricted Stock Award, in
an amount equal to the fair market value of the Restricted Shares on the Date of
Grant. If Director makes such an election, Director shall provide a copy of such
election to the Company as required by Section 83(b) of the Code.

(c) Certificates. Certificates evidencing the Restricted Shares shall be issued
by the Company and shall be registered in the Director’s name on the stock
transfer books of the Company promptly after the date hereof, but shall remain
in the physical custody of the Company or its designee at all times prior to, in
the case of any particular Restricted Shares, the applicable Vesting Date. As a
condition to the receipt of this Restricted Stock Award, the Director shall
deliver to the Company a stock power, duly endorsed in blank, relating to the
Restricted Shares.

(d) Effect of Termination of Services.

(i) Except as provided in subsection (ii) of this Section 3(d), unvested
Restricted Shares shall be forfeited without consideration by the Director at
any time prior to the Vesting Date upon the Director’s cessation of Board
membership.

(ii) Upon the Director’s cessation of Board membership due to death or
Disability, any remaining unvested Restricted Shares shall vest on the date of
such termination.

(e) Rights as a Stockholder; Dividends. The Director shall be the record owner
of the Restricted Shares unless and until such shares are forfeited pursuant to
Section 3(d) hereof or sold or otherwise disposed of, and as record owner shall
be entitled to all rights of a common stockholder of the Company, including,
without limitation, voting rights, if any, with respect to the Restricted
Shares; provided that any cash or in-kind dividends paid with respect to
unvested Restricted Shares shall be withheld by the Company and shall be paid to
the Director, without interest, only when, and if, such Restricted Shares shall
become vested. As soon as practicable following the vesting of any Restricted
Shares, certificates for such vested Restricted Shares and any cash dividends or
in-kind dividends credited to the Director’s account with respect to such
Restricted Shares shall be delivered to the Director or the Director’s
beneficiary along with the stock power relating thereto.

 

2



--------------------------------------------------------------------------------

(f) Restrictive Legend. All certificates representing Restricted Shares shall
have affixed thereto a legend in substantially the following form, in addition
to any other legends that may be required under federal or state securities
laws:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE WARNER MUSIC GROUP CORP. 2005 OMNIBUS AWARD PLAN
AND A RESTRICTED STOCK AWARD AGREEMENT, DATED AS OF                 , 200  ,
BETWEEN WARNER MUSIC GROUP CORP. AND [INSERT NAME]. A COPY OF SUCH PLAN AND
AGREEMENT IS ON FILE AT THE OFFICES OF WARNER MUSIC GROUP CORP.

(g) Transferability. The Restricted Shares may not at any time prior to the
Vesting Date (as to any particular Restricted Share) be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the Director
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company;
provided, that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

4. Miscellaneous.

(a) Notices. Any notice, consent, request or other communication made or given
in accordance with this Agreement shall be in writing and shall be deemed to
have been duly given when actually received or, if mailed, three days after
mailing by registered or certified mail, return receipt requested, or one
business day after mailing by a nationally recognized express mail delivery
service with instructions for next-day delivery, to those persons listed below
at their following respective addresses or at such other address or person’s
attention as each may specify by notice to the others:

To the Company:

Warner Music Group Corp.

75 Rockefeller Plaza

New York, New York 10019

Attention: General Counsel

 

3



--------------------------------------------------------------------------------

To the Director:

The most recent address for the Director in the records of the Company. The
Director hereby agrees to promptly provide the Company with written notice of
any change in the Director’s address for so long as this Agreement remains in
effect.

(b) Bound by Plan. By signing this Agreement, the Director acknowledges that he
has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.

(c) Beneficiary. The Director may file with the Board a written designation of a
beneficiary on such form as may be prescribed by the Board and may, from time to
time, amend or revoke such designation. If no designated beneficiary survives
the Director, the executor or administrator of the Director’s estate shall be
deemed to be the Director’s beneficiary.

(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Director and
the beneficiaries, executors, administrators, heirs and successors of the
Director.

(e) Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

(f) GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE. ANY ACTION TO
ENFORCE THIS AGREEMENT MUST BE BROUGHT IN A COURT SITUATED IN, AND THE PARTIES
HEREBY CONSENT TO THE JURISDICTION OF, COURTS SITUATED IN NEW YORK COUNTY, NEW
YORK. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

(g) JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

 

4



--------------------------------------------------------------------------------

(h) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(i) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The parties hereto confirm
that any facsimile copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

Warner Music Group Corp.   

By:

 

Title:

    

[Insert Name]

 

 

5



--------------------------------------------------------------------------------

STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                    ,                      shares of Common Stock of Warner
Music Group Corp., a Delaware corporation, issued pursuant to a Director
Restricted Stock Award Agreement between Warner Music Group Corp. and the
undersigned, dated                      and standing in the name of the
undersigned on the books of said corporation, represented by Certificate No.
    , and does hereby irrevocably constitute and appoint Warner Music Group
Corp. as the undersigned’s true and lawful attorney, for it and in its name and
stead, to sell, assign and transfer the said stock on the books of said
corporation with full power of substitution in the premises.

 

Dated:                        [Insert Name]